Adaihs, Ci-i. J.
This case cannot be tried de novo, for the reason that the abstract does not purport to contain all the evidence. The abstract, it is true, contains a certificate by the judge as to the evidence upon which the case was tried; but such certificate cannot show that the abstract contains all the evidence. The defendant made a motion for a new trial, based upon four different grounds. The motion was overruled, and the defendant assigns the overruling of the motion as error. But the assignment is too general. We have frequently held that where a motion for a new trial is based *682upon several grounds, it is not sufficient to assign as error that the court erred in overruling the motion. The defendant complains that the court erred in admitting certain evidence, but in an equity case such error, if any, does not constitute a ground of reversal.
Affirmed.